Appeal by a judgment creditor from orders of the County Court of Nassau county vacating subpoenas against judgment debtors in supplementary proceedings. Orders reversed on the law and the facts, with ten dollars costs and disbursements, and motions to vacate denied, with ten dollars costs; the judgment debtors to appear for examination on five days’ notice. No third party having made claim to a lien upon the judgments, the judgments belong to the judgment creditor and the court was without power to vacate the subpoenas. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.